Exhibit 10.5

LOGO [g273062amarin_logo.jpg]

12 Roosevelt Ave, 3rd Floor

Mystic, CT 06355

Tel: 860-572-4979    Fax: 860-572-4940

December 13, 2011

Joseph T. Kennedy

133 Locust Avenue

Mill Valley, CA 94941

Dear Joe:

On behalf of Amarin Corporation plc (the “Company”), I am pleased to offer
employment to you. The purpose of this letter is to outline the terms for your
employment.

1. Position: Your initial position with the Company will be Senior Vice
President, General Counsel reporting to Joseph Zakrzewski, Chief Executive
Officer. This is a full-time position. It is understood and agreed that, while
you render services to the Company, you will not engage in any other employment,
consulting or other business activities (whether full-time or part-time) and
that on or before the Start Date you will resign from all other employment and
consulting arrangements, including your consulting arrangement Fountain
Healthcare. Notwithstanding the foregoing, you may engage in religious,
charitable, or other community activities so long as such services or activities
do not interfere or conflict with your obligations to the Company.
Notwithstanding the foregoing, you may provide transitional consulting services
with respect to currently pending matters on behalf of your previous employer,
Transcept Pharmaceuticals, Inc. (“Transcept”), until no later than March 31,
2012 (“Transcept Services”), provided such services or activities do not
interfere or conflict with your obligations to the Company,. In addition to your
role as Senior Vice President, General Counsel of the Company, you acknowledge
and agree that you may be required, without additional compensation, to perform
duties for certain affiliated entities of the Company, including without
limitation Amarin Pharma, Inc., and to accept any reasonable office or position
with any such affiliate as the Company’s Board of Directors may require,
including, but not limited to, service as an officer or director of any such
affiliate.

2. Start Date: Unless otherwise agreed, your first day of employment will be
December 16, 2011. Your actual first day of employment shall be referred to
herein as the “Start Date.”

3. Work Location: Your principal place of employment will be the Company’s
offices which are currently located in Bedminster, New Jersey, subject to
business travel requirements.

4. Salary: The Company will pay you a salary at the annual rate of $350,000,
subject to periodic review and adjustment at the discretion of the Company.
Currently our policy is to make salary payments semi-monthly.



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

5. Bonus: You will be eligible to receive annual performance bonuses. The
Company will target the bonus of up to 35% of your annual salary rate. The
actual bonus is discretionary and will be subject to the Company’s assessment of
your performance, as well as business conditions at the Company. The bonus also
will be subject to your employment for the full period covered by the bonus,
approval by and adjustment at the discretion of the Company’s Board of Directors
or an authorized committee thereof, and the terms of any applicable bonus plan.
The Company may also make adjustments in the targeted amount of your annual
performance bonus. Any bonus awarded to you will be paid by March 15 of the year
following the bonus year to which such bonus relates.

6. Relocation:

(a) You will relocate your principal residence from California to a place that
is within daily commuting distance of our offices in Bedminster, NJ (whether in
NJ, NY or PA) (the “Bedminster Area”) no later than the date agreed between you
and the company (the “Relocation Deadline”). The time period between the Start
Date and the actual relocation date (but in any event no later than the
Relocation Deadline) shall be the “Pre-Relocation Period.” During the
Pre-Relocation Period, the Company will provide you with reimbursement of travel
expenses reasonably incurred between your current home in California and the
Company’s offices, or other locations when you travel on the Company’s business,
including reasonable accommodations, which may include a Company-provided
corporate apartment or similar accommodations, and reimbursement of reasonable
car rental expenses, in any such case, in accordance with the Company’s travel
expense reimbursement policy as in effect from time to time (collectively,
“Pre-Relocation Period Travel Expenses”). Appropriate supporting documentation
(i.e., itemized receipts) of the Pre-Relocation Period Travel Expenses must be
submitted within forty-five (45) days after the Pre-Relocation Period Travel
Expenses were incurred and prior to reimbursement. The Company will determine in
its reasonable judgment what, if any, of your reimbursed Pre-Relocation Travel
Expenses are for nondeductible expenses in accordance with applicable law and
will comply with associated withholding and tax reporting obligations.

(b) Provided that you relocate your principal residence to the Bedminister Area
prior to the Relocation Deadline, upon written request and submission of
appropriate receipts, the Company will reimburse you up to $180,000 (“Relocation
Amount”) for reasonable expenses incurred in connection with your relocation of
your principal residence from California to the Bedminster Area. Acceptable uses
of the Relocation Amount include temporary housing and transportation, moving
expenses, visits to the Bedminster Area and other reasonable move-related items,
including closing costs and real estate commission payments, storage of
household goods and moving flights and visits to the Bedminster Area to look for
a home (collectively “Relocation Expenses”). Appropriate supporting
documentation (i.e., itemized receipts) of the Relocation Expenses must be
submitted within 45 days after the Relocation Expenses were incurred and prior
to reimbursement. The Company will determine in its reasonable judgment what, if
any, of your reimbursed Relocation Expenses are for nondeductible expenses in
accordance with applicable law and will comply with associated withholding and
tax reporting obligations.

 

2



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

(c) In addition to your reimbursement for Pre-Relocation Travel Expenses and
Relocation Expenses as described above (collectively the “Moving Costs”), you
will be entitled to receive payments (the “Make-Whole Payments”) equal to
thirty-five percent (35%) of that portion of Moving Costs that the Company
determines in its reasonable judgment to be taxable to you as compensation in
accordance with applicable law.

(d) If you resign from your employment at the Company or the Company terminates
your employment for Cause before the one year anniversary of the Start Date, you
will not be entitled to, or must promptly repay the Company, as the case may be,
for all Relocation Expenses and Make-Whole Payments (the “Repayment
Obligation”), provided that in the event you resign for Good Reason (defined
below) before the one year anniversary of the Start Date but following a Change
of Control (defined below) the Repayment Obligation shall not apply.

7. Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including health, life, disability and dental insurance. You will be eligible
for up to fifteen (15) days of paid vacation per year, which shall accrue on a
prorated basis. Other provisions of the Company’s vacation policy are set forth
in the policy itself. You will be reimbursed for all reasonable business
expenses you incur while carrying out your duties on behalf of the Company as
well as continuing legal education and bar fees required to maintain good
standing as an attorney in the jurisdictions in which you are currently
admitted, and, if required, fees and expenses related to licensing as an
in-house counsel or admittance to the state bar in New Jersey; provided, in each
case, such reimbursement shall be conditioned on you following the Company’s
reimbursement policies and claims procedure, including by providing reasonable
documentation of such expenses.

8. Stock Options: The Remuneration Committee of the Board of Directors of the
Company (the “Remuneration Committee”) has authorized the grant to you, subject
to your commencement of full-time employment with the Company, a 10-year
non-qualified option to purchase 600,000 Ordinary Shares, par value £0.50 per
share (and represented by American Depository Shares, or ADSs), with an exercise
price equal to the closing price of the Company’s ADSs on the NASDAQ Capital
Market on the date of grant, which in the case of this award shall be the Start
Date. Of these shares 25% shall vest on the one year anniversary of the Start
Date with the remaining 75% to vest ratably over the subsequent 36 months. This
non-qualified option is intended to qualify as a so-called “inducement grant”
under Nasdaq Marketplace Rule 5635 and as such shall not be issued under the
Company’s 2011 Stock Incentive Plan. The terms and conditions of such award
shall be set forth in a non-qualified stock option agreement (the “Equity
Document”) that is expected to substantially reflect the various terms and
conditions of the Company’s 2011 Stock Incentive Plan (the “2011 Option Plan”).
In addition, you will be eligible to receive in 2012, subject to the discretion
of the Board (or the Remuneration Committee thereof) as part of its annual
equity incentive program for its employees, an additional equity award (the
“2012 Award”) in the form of an option to purchase 100,000 Ordinary Shares, par
value £0.50 per share (and represented by American Depository Shares, or ADSs)
or an equivalent number of options and restricted shares (provided that in the
case of

 

3



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

restricted shares that portion of the award would be reduced by a factor of
1.5). Solely for purposes of illustration, if the 2012 Award were to be 50%
comprised of options and 50% comprised of restricted shares, the total 2012
Award would be for approximately 88,334 Ordinary Shares (i.e., 50,000 options +
(50,000 / 1.5, or 33,334 shares). For clarity, any such 2012 Award shall be
granted in the absolute discretion of the Board (or the Remuneration Committee
thereof).

9. At-will Employment, Accrued Obligations; Severance: Your employment is “at
will” meaning you or the Company may terminate it at any time for any or no
reason. In the event of the termination of your employment for any reason, the
Company shall pay you the Accrued Obligations, defined as (1) your base salary
through the date of termination, (2) an amount equal to the value of your
accrued unused vacation days, if any, and (3) the amount of any business
expenses properly incurred by you on behalf of the Company prior to any such
termination and not yet reimbursed, provided if the Repayment Obligation applies
you authorize the Company to deduct the Repayment Obligation from the Accrued
Obligations to the extent permitted by law and you shall be required to pay the
remainder of the Repayment Obligation, if any, within ten (10) days of the last
day of your employment (“Date of Termination”). In addition to the Accrued
Obligations, in the event the Company terminates your employment without Cause
at any time, or during the twenty-four (24) month period that immediately
follows a Change of Control (the “Post-Change in Control Period”) the Company
terminates your employment without Cause or you terminate your employment for
Good Reason (defined below), the Company shall provide you with the following
termination benefits (the “Termination Benefits”), depending on the Date of
Termination:

 

  (i) continuation of your base salary then in effect during the “Salary
Continuation Period” which shall be either: (A) six (6) months from the Date of
Termination, if the Company terminates your employment without Cause and the
Date of Termination occurs at any time outside of the Post-Change in Control
Period, or (B) twelve (12) months from the Date of Termination, if the Company
terminates your employment without Cause or you terminate your employment for
Good Reason and, in either case, the Date of Termination occurs during the
Post-Change in Control Period. Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended, each Salary Continuation Payment
during the Salary Continuation Period is considered a separate payment;

 

  (ii) continuation of group health plan benefits to the extent authorized by
and consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with
the cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of: (i) the end of the Salary Continuation Period, and (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA;

 

4



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

  (iii) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, a lump sum cash payment equal
to your target annual performance bonus for the year during which the Date of
Termination occurs;

 

  (iv) if the Company terminates your employment without Cause and the Date of
Termination occurs outside of the Post-Change in Control Period, six (6) months
of accelerated vesting from the Date of Termination with respect to any of your
then outstanding stock options, restricted stock units or other equity incentive
awards (in each case, only to the extent subject to time-based vesting); and

 

  (v) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, then outstanding stock options,
restricted stock units or other equity incentive awards (whether or not subject
to time based vesting) shall immediately vest in full effective upon the Date of
Termination.

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms of a separation agreement in a form acceptable
to the Company which shall include a release of claims against the Company and
related persons and entities (the “Release”), provided that the Release shall
not require you to release (a) claims to enforce your right to receive
Termination Benefits; (b) claims for vested benefits pursuant to ERISA;
(c) claims with respect to your vested equity rights as of the Date of
Termination; (d) claims to enforce the Company’s obligation to indemnify you to
the extent such indemnification obligations exist; and (e) claims which legally
may not be waived; (ii) resign from any and all positions, including, without
implication of limitation, as a director, trustee, and officer, that you then
hold with the Company and any affiliate of the Company; and (iii) return all
Company property and comply with any instructions related to deleting and
purging duplicates of such Company property, in each case within the time period
designated by the Company but in no event later than 60 days of the Date of
Termination. The Salary Continuation Payments shall commence within 60 days
after the Date of Termination and shall be made on the Company’s regular payroll
dates; provided, however, that if the 60-day period begins in one calendar year
and ends in a second calendar year, the Salary Continuation Payments shall begin
to be paid in the second calendar year. In the event you miss a regular payroll
period between the Date of Termination and first Salary Continuation Payment,
the first Salary Continuation Payment shall include a “catch up” payment.
Notwithstanding the foregoing, if you breach any of the material provisions of
this Agreement or the Nondisclosure Developments and Non-competition Agreement,
in addition to all other rights and remedies, the Company shall have the right
to terminate or cease payment of the Termination Benefits. For the avoidance of
doubt, you shall not be entitled to the Termination Benefits in the event your
employment ends due to your death or disability.

 

5



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

10. Definitions: For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean: (i) conduct by you constituting an act of material
misconduct in connection with the performance of your duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by you of (A) any felony; or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by you
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if you were
retained; (iv) continued non-performance or continued unsatisfactory performance
by you of your responsibilities as reasonably determined by the Company’s Board
of Directors; (v) a breach by you of any of the material provisions of any
agreement between you and the Company including, without limitation, any
agreement relating to non-disclosure, non-competition or assignment of
inventions; (vi) a material violation by you of any of the Company’s written
policies or procedures provided that, other than in the case of noncurable
events, you are provided with written notice and fifteen (15) days to cure.

“Change of Control” shall have the meaning set forth in the 2011 Option Plan,
but only to the extent such event also constitutes a “change in ownership” of
the Company or a “change in the ownership of a substantial portion of the
Company’s assets” for purposes of Section 409A of the Code.

“Good Reason” shall mean that you have complied with “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following Good
Reason conditions that occur without your consent: (i) a material diminution of
your base salary; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the principal location where you
are required to provide services for the Company (subject to the relocation
requirements above and not including business travel and short-term
assignments); and/or (iv) a material breach by the Company of this Agreement.
For purposes of this Agreement, “Good Reason Process” shall mean that: (x) you
reasonably determine in good faith that a “Good Reason” condition has occurred;
(y) you notify the Company in writing of the Good Reason condition within
thirty (30) days of the first occurrence of such condition; (z) you cooperate in
good faith with the Company’s efforts, for a period of thirty (30) days
following such notice (the “Cure Period”), to remedy the condition;
notwithstanding such efforts, the Good Reason condition continues to exist; and
you terminate your employment within thirty (30) days after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

11. Section 280G Limitation: Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of you, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

 

6



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

(a) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.

(b) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

(c) For the purposes of this Section, “Threshold Amount” shall mean three times
your “base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by you with respect to such excise tax.

(d) The determination as to which of the alternative provisions of this
Section 9 shall apply to you shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and you within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or you. For purposes of determining which of
the alternative provisions of this Section 9 shall apply, you shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of your residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and you.

12. Taxes; Section 409A: All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholdings and
payroll taxes and other deductions required by law. You hereby acknowledge that
the Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities. Anything in this Agreement to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any

 

7



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

payment or benefit that you become entitled to under this Agreement on account
of your separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after your separation
from service, or (B) your death. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of this Agreement, then such payments or benefits shall be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

13. Representation Regarding Other Obligations: This offer is conditioned on
your representation that you are not subject to any confidentiality,
non-competition agreement or any other similar type of restriction that may
affect your ability to devote full time and attention to your work at the
Company. If you have entered into any agreement that may restrict your

 

8



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

activities on behalf of the Company, please provide me with a copy of the
agreement as soon as possible.

14. Other Terms: Your employment with the Company shall be on an at-will basis.
In other words, you or the Company may terminate employment for any reason and
at any time, with or without notice, subject to the Termination Benefits
provisions herein. Similarly, the terms of employment outlined in this letter
are subject to change at any time. You also will be required to sign the
Company’s Nondisclosure Developments and Non-competition Agreement as a
condition of your employment, the terms of which shall be incorporated by
reference into this letter agreement. A copy of that Agreement is enclosed. In
addition, our offer to you is contingent on your submission of satisfactory
proof of your identity and your legal authorization to work in the United States
and a satisfactory Company-paid initial-employment physical and drug screen.

15. Interpretation, Amendment and Enforcement: This Agreement, including the
Company’s Nondisclosure Developments and Non-competition Agreement and the
Equity Document and any letter agreement between you and the Company concerning
the Relocation Deadline, constitute the complete agreement between you and the
Company, contain all of the terms of your employment with the Company and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this
Agreement and the resolution of any disputes as to the meaning, effect,
performance or validity of this Agreement or arising out of, related to, or in
any way connected with, this Agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by the laws of the State of Connecticut, excluding laws relating to conflicts or
choice of law. You and the Company submit to the exclusive personal jurisdiction
of the federal and state courts located in the State of Connecticut in
connection with any Dispute or any claim related to any Dispute.

16. Assignment: Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any person with whom the Company shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

 

9



--------------------------------------------------------------------------------

Mr. Joseph T. Kennedy

December 13, 2011

 

We are excited about the opportunity to work with you at Amarin. If you have any
questions about this information, please do not hesitate to call. Otherwise,
please confirm your acceptance of this offer of employment by signing below and
returning a copy to me no later than December 14, 2011. We are confident that
with you background and skills, you will have an immediate positive impact on
our organization.

Signed for and on behalf of:

AMARIN CORPORATION PLC

 

Signed:  

/s/ Joseph Zakrzewski

  Joseph Zakrzewski, Chief Executive Officer Dated:  

December 13, 2011

I accept the offer of employment under the terms and conditions stated above.

 

Signed:  

/s/ Joseph T. Kennedy

Name:   Joseph T. Kennedy Dated:  

December 13, 2011

Enclosures

 

10